Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                             Response to Amendments
The amendment and response  filed on November 18, 2022, to  the Non-Final Office Action dated August 19, 2022 has been entered.  Claims 1, 8, and 15 are amended.  Claims 1 - 21 are pending in this application.      
                                                             Response to Arguments             
Applicant’s arguments and amendments, see pages 1-3, filed November 18, 2022, with respect to the 35 U.S.C. § 102 rejection based on Pedersen (US-20200293065-A1)  have been considered and are persuasive.  The 35 U.S.C. § 102 rejection of claims 1-5, 7-12, 14-19, and 21 has been withdrawn. However, upon further consideration, a new ground of rejection is made in view of further limiting amendments made, changing the scope of the claimed invention.
                                        Claim Rejections - 35 U.S.C. § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 7-12, 14-19, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over  Pedersen et al (US-20200293065-A1)(“Pedersen”) and Lahav et al (US- 20200344353 -A1)(“Lahav”).
              As per claim 1, Pedersen discloses a computer-implement method, executed on a computing device (Abstract and Para. [0028].), comprising:
defining a supervision level for each of a plurality of autonomous vehicles, thus defining a plurality of level-assigned autonomous vehicles wherein each supervision level is associated with a different workload quantity (Pedersen at Figure 5, vehicle manager assignment queue 5050, and  Para. [00153]: “work load among the vehicle manager control stations can be balanced. For example, a fleet manager might notice that between two vehicle managers, a first one of the two vehicle managers is monitoring five vehicles and the other one of the two vehicle managers is only monitoring one vehicle.” Further, in Para. [0159] managers are associated with different workload quantity: “if a vehicle manager is assigned an increasing number of high priority vehicles and associated tasks, some of those vehicles can be reassigned to another vehicle manager that isn't monitoring as many high priority vehicles and thus has the additional resources to do so.”);
Pedersen does not explicitly discloses but Lahav discloses determining a respective workload capacity for each respective vehicle monitor of a plurality of vehicle monitors (Lahav at Para. [0077] discloses performing “agent capacity by determining a workload measurement from the factors associated with a message, and comparing the workload measurement with the current workload capacity of individual agents, to assign and route a request for communication from a user to an agent.”), wherein each respective workload capacity represents a total workload quantity supported by the respective vehicle monitor (Lahav at Para. [0093] use of a dashboard to recognize workload and capacity by “track[ing] for each agent concerning capacity and performance, may be used to identify current levels of capacity and to make decisions regarding workload assignments.“) , and wherein each respective workload capacity is selected from a plurality of different workload capacities (Lahav at Para. [0102] discloses the use of a model where “workload may be defined in terms of a standard unit (e.g., call slot) or in terms of percentage. Whereas prior implementations of call center systems may automatically route calls to agents each tasked with handling a predefined number of slots, the present method may include dynamically assigning a number of slots to each agent and activating (and inactivating) slots as needed.”).
In this way, Lahav discloses assigning a request to agents that are trained to address a variety of commonly asked questions and issues that may vary in terms of difficulty, complexity, number of issues, and user actions. Like Pedersen, Lahav discloses a computing system having instructions for workload routing where the workload capacity and  current number of assignments are used to route the workload of agents responding to requests from users.
Therefore, from the teachings of Pedersen and Lahav, one of ordinary skill in the art at the time of the invention was made would have  found it obvious to apply  the workload model of Lahav  to the system of Pedersen  since doing so would enhance the system by including instructions that would dynamically associate a requester with a vehicle monitor based on  workload capacity producing  efficiencies and reduction of response time since a requester can be assigned to a more efficient vehicle support queue. 
assigning responsibility for each of the level-assigned autonomous vehicles to  a respective one of a plurality of vehicle monitors based on the respective workload capacity of each vehicle monitor and the workload quantity of the supervision level for the respective level-assigned autonomous vehicle (Pedersen at Para. [0025]: “fleet of autonomous vehicles being monitored by numerous vehicle managers, and the vehicle managers themselves, to whom autonomous vehicles are allocated or assigned for monitoring by a fleet manager and based on data analytics.”), thus defining a vehicle workload for each of the plurality of vehicle monitors (Pedersen at Para. [00179]: “efficiently distributes workloads among operators of the remote monitoring system (e.g., human operators such as fleet managers and vehicle managers), tasked with managing autonomous vehicles.”);
sensing a change in the supervision level of a specific level-assigned autonomous vehicle assigned to a specific vehicle monitor (Pedersen at Para. [0156] discloses that the  “plurality of vehicles are each assigned to respective remote vehicle support queues based on the state data. “ Further in Para. [0178] a change  in the supervision level is monitored: “in response to a determination that a change in the state data is operating outside of defined parameters”.); and
reexamining the vehicle workload associated with the specific vehicle monitor (Pedersen at Para. [0159]: “if a vehicle manager is assigned an increasing number of high priority vehicles and associated tasks, some of those vehicles can be reassigned to another vehicle manager that isn't monitoring as many high priority vehicles and thus has the additional resources to do so.”).
As per claim 2, Pedersen and Lahav disclose a  computer-implement method  wherein sensing a change in the supervision level of a specific level-assigned autonomous vehicle assigned to a specific vehicle monitor includes: sensing that the specific level-assigned autonomous vehicle requires the full attention of the specific vehicle monitor (Pedersen at Para. [0124]: “activating the resolved control 8050 can modify vehicle data associated with the vehicle including a vehicle task urgency that includes an indication of the urgency of a vehicle request or a vehicle task (e.g. an ambulance carrying a patient to a hospital)…  vehicle carrying a patient in urgent need of medical help, could send a request to a vehicle manager for an optimized rerouting and once the vehicle manager takes care of this request or concludes that additional help is needed, the vehicle manager can … update the status of the request.”).
As per claim 3, Pedersen and Lahav disclose a  computer-implement method   further comprising: if the vehicle workload associated with the specific vehicle monitor exceeds a defined level (Pedersen at Para. [0092] which discloses “vehicle manager can be associated with one or more vehicles, which can be distributed or apportioned by the fleet manager or dynamically using machine learning techniques.”), reassigning responsibility for some of the other level-assigned autonomous vehicles that are assigned to the specific vehicle monitor to another vehicle monitor (Pedersen at Para. [0094] discloses “vehicles can be assigned to the vehicle manager assignment queue … automatically using machine learning techniques … vehicle manager may realize that they are monitoring too many vehicles and can assign a subset of those vehicles to another vehicle manager that is determined to have additional monitoring capacity.”) .
As per claim 4, Pedersen and Lahav disclose a  computer-implement method   wherein reassigning responsibility for one or more of the level-assigned autonomous vehicles assigned to the specific vehicle monitor to another vehicle monitor includes: reassigning responsibility for all of the other level-assigned autonomous vehicles that are assigned to the specific vehicle monitor to another vehicle monitor (Pedersen at Para. [0072] discloses that “fleet manager 3010 can monitor and coordinate vehicle managers … Monitoring and coordinating the vehicle managers can include … assigning, allocating, or deallocating, vehicles to the vehicle managers”.)
As per claim 5, Pedersen and Lahav disclose a  computer-implement method,   wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more class-based supervision levels (Pedersen at Para. [0159] which discloses “indication that a task (e.g. a drop off) has been completed or is no longer needed, the vehicle can be assigned to lower priority control station.”).
As per claim 7, Pedersen and Lahav disclose a  computer-implement method,   wherein the plurality of vehicle monitors includes: a plurality of human vehicle monitors (Pedersen at Para. [0179]: “operators of the remote monitoring system (e.g., human operators such as fleet managers and vehicle managers), tasked with managing autonomous vehicles.”).
As per claim 8, Pedersen discloses a computer program product residing on a computer readable medium having a plurality of instructions stored thereon which, when executed by a processor, cause the processor to perform operations (Pedersen at Abstract, Figure 12, and Paras. [0028]-[0029].) comprising:
defining a supervision level for each of a plurality of autonomous vehicles, thus defining a plurality of level-assigned autonomous vehicles, wherein each supervision level is associated with a different workload quantity (Pedersen at Figure 5, vehicle manager assignment queue 5050, and  Para. [00153]: “work load among the vehicle manager control stations can be balanced. For example, a fleet manager might notice that between two vehicle managers, a first one of the two vehicle managers is monitoring five vehicles and the other one of the two vehicle managers is only monitoring one vehicle.” Further, in Para. [0159] managers are associated with different workload quantity: “if a vehicle manager is assigned an increasing number of high priority vehicles and associated tasks, some of those vehicles can be reassigned to another vehicle manager that isn't monitoring as many high priority vehicles and thus has the additional resources to do so.”);
Pedersen does not explicitly discloses but Lahav discloses determining a respective workload capacity for each respective vehicle monitor of a plurality of vehicle monitors (Lahav at Para. [0077] discloses performing “agent capacity by determining a workload measurement from the factors associated with a message, and comparing the workload measurement with the current workload capacity of individual agents, to assign and route a request for communication from a user to an agent.”), wherein each respective workload capacity represents a total workload quantity supported by the respective vehicle monitor (Lahav at Para. [0093] use of a dashboard to recognize workload and capacity by “track[ing] for each agent concerning capacity and performance, may be used to identify current levels of capacity and to make decisions regarding workload assignments.“) , and wherein each respective workload capacity is selected from a plurality of different workload capacities (Lahav at Para. [0102] discloses the use of a model where “workload may be defined in terms of a standard unit (e.g., call slot) or in terms of percentage. Whereas prior implementations of call center systems may automatically route calls to agents each tasked with handling a predefined number of slots, the present method may include dynamically assigning a number of slots to each agent and activating (and inactivating) slots as needed.”).
In this way, Lahav discloses assigning a request to agents that are trained to address a variety of commonly asked questions and issues that may vary in terms of difficulty, complexity, number of issues, and user actions. Like Pedersen, Lahav discloses a computing system having instructions for workload routing where the workload capacity and  current number of assignments are used to route the workload of agents responding to requests from users.
Therefore, from the teachings of Pedersen and Lahav, one of ordinary skill in the art at the time of the invention was made would have  found it obvious to apply  the workload model of Lahav  to the system of Pedersen  since doing so would enhance the system by including instructions that would dynamically associate a requester with a vehicle monitor based on  workload capacity producing  efficiencies and reduction of response time since a requester can be assigned to a more efficient vehicle support queue. 
assigning responsibility for each of the level-assigned autonomous vehicles to a respective one of a plurality of vehicle monitors based on the respective workload capacity of each vehicle monitor and the workload quantity of the supervision level for the respective the level-assigned autonomous vehicle (Pedersen at Para. [0025]: “fleet of autonomous vehicles being monitored by numerous vehicle managers, and the vehicle managers themselves, to whom autonomous vehicles are allocated or assigned for monitoring by a fleet manager and based on data analytics.”), thus defining a vehicle workload for each of the plurality of vehicle monitors (Pedersen at Para. [00179]: “efficiently distributes workloads among operators of the remote monitoring system (e.g., human operators such as fleet managers and vehicle managers), tasked with managing autonomous vehicles.”);
sensing a change in the supervision level of a specific level-assigned autonomous vehicle assigned to a specific vehicle monitor (Pedersen at Para. [0156] discloses that the  “plurality of vehicles are each assigned to respective remote vehicle support queues based on the state data. “ Further in Para. [0178] a change  in the supervision level is monitored: “in response to a determination that a change in the state data is operating outside of defined parameters”.); and
reexamining the vehicle workload associated with the specific vehicle monitor (Pedersen at Para. [0159]: “if a vehicle manager is assigned an increasing number of high priority vehicles and associated tasks, some of those vehicles can be reassigned to another vehicle manager that isn't monitoring as many high priority vehicles and thus has the additional resources to do so.”).
As per claim 9, Pedersen and Lahav disclose a  computer program product wherein sensing a change in the supervision level of a specific level-assigned autonomous vehicle assigned to a specific vehicle monitor includes: sensing that the specific level-assigned autonomous vehicle requires the full attention of the specific vehicle monitor (Pedersen at Para. [0124]: “activating the resolved control 8050 can modify vehicle data associated with the vehicle including a vehicle task urgency that includes an indication of the urgency of a vehicle request or a vehicle task (e.g. an ambulance carrying a patient to a hospital)…  vehicle carrying a patient in urgent need of medical help, could send a request to a vehicle manager for an optimized rerouting and once the vehicle manager takes care of this request or concludes that additional help is needed, the vehicle manager can … update the status of the request.”).
As per claim 10, Pedersen and Lahav disclose a  computer program product  further comprising:
if the vehicle workload associated with the specific vehicle monitor exceeds a defined level (Pedersen at Para. [0092] which discloses “vehicle manager can be associated with one or more vehicles, which can be distributed or apportioned by the fleet manager or dynamically using machine learning techniques.”), reassigning responsibility for some of the other level-assigned autonomous vehicles that are assigned to the specific vehicle monitor to another vehicle monitor (Pedersen at Para. [0094] discloses “vehicles can be assigned to the vehicle manager assignment queue … automatically using machine learning techniques … vehicle manager may realize that they are monitoring too many vehicles and can assign a subset of those vehicles to another vehicle manager that is determined to have additional monitoring capacity.”).
As per claim 11, Pedersen and Lahav disclose a  computer program product  wherein reassigning responsibility for one or more of the level-assigned autonomous vehicles assigned to the specific vehicle monitor to another vehicle monitor includes: reassigning responsibility for all of the other level-assigned autonomous vehicles that are assigned to the specific vehicle monitor to another vehicle monitor (Pedersen at Para. [0072] discloses that “fleet manager 3010 can monitor and coordinate vehicle managers … Monitoring and coordinating the vehicle managers can include … assigning, allocating, or deallocating, vehicles to the vehicle managers”.).
As per claim 12, Pedersen and Lahav disclose a  computer program product  wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more class-based supervision levels (Pedersen at Para. [0159] which discloses “indication that a task (e.g. a drop off) has been completed or is no longer needed, the vehicle can be assigned to lower priority control station.”).
As per claim 14, Pedersen and Lahav disclose a  computer program product  wherein the plurality of vehicle monitors includes: a plurality of human vehicle monitors (Pedersen at Para. [0179]: “operators of the remote monitoring system (e.g., human operators such as fleet managers and vehicle managers), tasked with managing autonomous vehicles.”).
As per claim 15, Pedersen discloses a computing system including a processor and memory configured to perform operations (Pedersen Figure 12 and Paras. [0028]-[0029].) comprising:
defining a supervision level for each of a plurality of autonomous vehicles, thus defining a plurality of level-assigned autonomous vehicles, wherein each supervision level is associated with a different workload quantity (Pedersen at Figure 5, vehicle manager assignment queue 5050, and  Para. [00153]: “work load among the vehicle manager control stations can be balanced. For example, a fleet manager might notice that between two vehicle managers, a first one of the two vehicle managers is monitoring five vehicles and the other one of the two vehicle managers is only monitoring one vehicle.” Further, in Para. [0159] managers are associated with different workload quantity: “if a vehicle manager is assigned an increasing number of high priority vehicles and associated tasks, some of those vehicles can be reassigned to another vehicle manager that isn't monitoring as many high priority vehicles and thus has the additional resources to do so.”);
Pedersen does not explicitly discloses but Lahav discloses determining a respective workload capacity for each respective vehicle monitor of a plurality of vehicle monitors (Lahav at Para. [0077] discloses performing “agent capacity by determining a workload measurement from the factors associated with a message, and comparing the workload measurement with the current workload capacity of individual agents, to assign and route a request for communication from a user to an agent.”), wherein each respective workload capacity represents a total workload quantity supported by the respective vehicle monitor (Lahav at Para. [0093] use of a dashboard to recognize workload and capacity by “track[ing] for each agent concerning capacity and performance, may be used to identify current levels of capacity and to make decisions regarding workload assignments.“) , and wherein each respective workload capacity is selected from a plurality of different workload capacities (Lahav at Para. [0102] discloses the use of a model where “workload may be defined in terms of a standard unit (e.g., call slot) or in terms of percentage. Whereas prior implementations of call center systems may automatically route calls to agents each tasked with handling a predefined number of slots, the present method may include dynamically assigning a number of slots to each agent and activating (and inactivating) slots as needed.”).
In this way, Lahav discloses assigning a request to agents that are trained to address a variety of commonly asked questions and issues that may vary in terms of difficulty, complexity, number of issues, and user actions. Like Pedersen, Lahav discloses a computing system having instructions for workload routing where the workload capacity and  current number of assignments are used to route the workload of agents responding to requests from users.
Therefore, from the teachings of Pedersen and Lahav, one of ordinary skill in the art at the time of the invention was made would have  found it obvious to apply  the workload model of Lahav  to the system of Pedersen  since doing so would enhance the system by including instructions that would dynamically associate a requester with a vehicle monitor based on  workload capacity producing  efficiencies and reduction of response time since a requester can be assigned to a more efficient vehicle support queue. 
assigning responsibility for each of the level-assigned autonomous vehicles to a respective one of a plurality of vehicle monitors based on the respective workload capacity of each vehicle monitor and the workload quantity of the supervision level for the respective the level-assigned autonomous vehicle (Pedersen at Para. [0025]: “fleet of autonomous vehicles being monitored by numerous vehicle managers, and the vehicle managers themselves, to whom autonomous vehicles are allocated or assigned for monitoring by a fleet manager and based on data analytics.”), thus defining a vehicle workload for each of the plurality of vehicle monitors (Pedersen at Para. [00179]: “efficiently distributes workloads among operators of the remote monitoring system (e.g., human operators such as fleet managers and vehicle managers), tasked with managing autonomous vehicles.”);
sensing a change in the supervision level of a specific level-assigned autonomous vehicle assigned to a specific vehicle monitor (Pedersen at Para. [0156] discloses that the  “plurality of vehicles are each assigned to respective remote vehicle support queues based on the state data. “ Further in Para. [0178] a change  in the supervision level is monitored: “in response to a determination that a change in the state data is operating outside of defined parameters”.); and
reexamining the vehicle workload associated with the specific vehicle monitor (Pedersen at Para. [0159]: “if a vehicle manager is assigned an increasing number of high priority vehicles and associated tasks, some of those vehicles can be reassigned to another vehicle manager that isn't monitoring as many high priority vehicles and thus has the additional resources to do so.”).
As per claim 16, Pedersen and Lahav disclose a computing system wherein sensing a change in the supervision level of a specific level-assigned autonomous vehicle assigned to a specific vehicle monitor includes: sensing that the specific level-assigned autonomous vehicle requires the full attention of the specific vehicle monitor (Pedersen at Para. [0124]: “activating the resolved control 8050 can modify vehicle data associated with the vehicle including a vehicle task urgency that includes an indication of the urgency of a vehicle request or a vehicle task (e.g. an ambulance carrying a patient to a hospital)…  vehicle carrying a patient in urgent need of medical help, could send a request to a vehicle manager for an optimized rerouting and once the vehicle manager takes care of this request or concludes that additional help is needed, the vehicle manager can … update the status of the request.”).
As per claim 17, Pedersen and Lahav disclose a computing system further comprising:
if the vehicle workload associated with the specific vehicle monitor exceeds a defined level (Pedersen at Para. [0092] which discloses “vehicle manager can be associated with one or more vehicles, which can be distributed or apportioned by the fleet manager or dynamically using machine learning techniques.”), reassigning responsibility for some of the other level-assigned autonomous vehicles that are assigned to the specific vehicle monitor to another vehicle monitor (Pedersen at Para. [0094] discloses “vehicles can be assigned to the vehicle manager assignment queue … automatically using machine learning techniques … vehicle manager may realize that they are monitoring too many vehicles and can assign a subset of those vehicles to another vehicle manager that is determined to have additional monitoring capacity.”).
As per claim 18, Pedersen and Lahav disclose a computing system wherein reassigning responsibility for one or more of the level-assigned autonomous vehicles assigned to the specific vehicle monitor to another vehicle monitor includes: reassigning responsibility for all of the other level-assigned autonomous vehicles that are assigned to the specific vehicle monitor to another vehicle monitor (Pedersen at Para. [0072] discloses that “fleet manager 3010 can monitor and coordinate vehicle managers … Monitoring and coordinating the vehicle managers can include … assigning, allocating, or deallocating, vehicles to the vehicle managers”.).
As per claim 19, Pedersen and Lahav disclose a computing system wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more class-based supervision levels (Pedersen at Para. [0159] which discloses “indication that a task (e.g. a drop off) has been completed or is no longer needed, the vehicle can be assigned to lower priority control station.”).
As per claim 21, Pedersen discloses a computing system wherein the plurality of vehicle monitors includes: a plurality of human vehicle monitors (Pedersen at Para. [0179]: “operators of the remote monitoring system (e.g., human operators such as fleet managers and vehicle managers), tasked with managing autonomous vehicles.”).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen and Lahav as applied to claim 1 above, and further in view of  DaCosta et al (US-20180336510-A1)(“DaCosta”).
As per claim 6, Pedersen and Lahav disclose a  computer-implement method.  Pedersen and Lahav do not explicitly disclose   wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels.
DaCosta in the same field of endeavor discloses a platform for managing a plurality of autonomous vehicles that are arranged to perform such functions as ride-hail services, rideshare services, good delivery services, and courier services. See Abstract  and Figures 4-8.
In Particular, DaCosta discloses wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels (DaCosta at Para. [0878] discloses that a “filtered conveyance service requests … can be assigned a score … by a central server.”). It would have been obvious to one of ordinary skill in the art to have modified the computer-implement method of Pedersen as modified with the capacity model of Lahav by including wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels as taught by DaCosta because it can more efficiently identify a preferred conveyance service request.  DaCosta at Para [0879].
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen and Lahav as applied to claim 8 above, and further in view of  DaCosta et al (US-20180336510-A1)(“DaCosta”).
As per claim 13, Pedersen and Lahav disclose a  computer program product.   Pedersen and Lahav do not explicitly disclose   wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels.
DaCosta in the same field of endeavor discloses a platform for managing a plurality of autonomous vehicles that are arranged to perform such functions as ride-hail services, rideshare services, good delivery services, and courier services. See Abstract  and Figures 4-8.
In Particular, DaCosta discloses wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels (DaCosta at Para. [0878] discloses that a “filtered conveyance service requests … can be assigned a score … by a central server.”). It would have been obvious to one of ordinary skill in the art to have modified the computer program product of Pedersen as modified with the capacity model of Lahav by including wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels as taught by DaCosta because it can more efficiently identify a preferred conveyance service request.  DaCosta at Para [0879].
Claim 20  is rejected under 35 U.S.C. 103 as being unpatentable over Pedersen and Lahav as applied to claim 15 above, and further in view of  DaCosta et al (US-20180336510-A1)(“DaCosta”).
As per claim 20, Pedersen and Lahav disclose a computing system. Pedersen and Lahav do not explicitly disclose   wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels.
DaCosta in the same field of endeavor discloses a platform for managing a plurality of autonomous vehicles that are arranged to perform such functions as ride-hail services, rideshare services, good delivery services, and courier services. See Abstract  and Figures 4-8.
In Particular, DaCosta discloses wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels (DaCosta at Para. [0878] discloses that a “filtered conveyance service requests … can be assigned a score … by a central server.”). It would have been obvious to one of ordinary skill in the art to have modified the computing system of Pedersen as modified with the capacity model of Lahav by including wherein the supervision level defined for each of a plurality of autonomous vehicles includes one or more score-based supervision levels as taught by DaCosta because it can more efficiently identify a preferred conveyance service request.  DaCosta at Para [0879].
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
              Pantaleo et al (US-20040107133-A1) discloses method and system to identify each of a plurality of tasks to be performed by the organization so that a capacity report can be generated based on staff availability, number of employees, and  information related to staff outages for completion of  the tasks. See Figures 1-5 and Abstract.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
       A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
                                                        Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ELLIS B. RAMIREZ whose telephone number is (571)272-8920. The examiner can normally be reached 7:30 am to 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elaine Gort can be reached on 571-272-6781. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ELLIS B. RAMIREZ/Examiner, Art Unit 3661                                                                                                                                                                                                        
/Elaine Gort/Supervisory Patent Examiner, Art Unit 3661